The plaintiff in error, John Marrs, was convicted at the November, 1911, term of the county court of Murray county on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of three hundred dollars and confinement in the county jail for a period of ninety days. We have carefully examined the record in this case and can find no error prejudicial to the rights of the accused. The facts were sufficient to warrant the submission of the case to the jury by the trial court, and are such that this court cannot say any injustice was done. The judgment of conviction is therefore affirmed.